Citation Nr: 1227953	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-46 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for service-connected cardiac arrhythmia with premature ventricular contractions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to September 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO denied ratings in excess of 10 and 20 percent, for premature ventricular contractions and a back disability, respectively.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the February 2008 claim for increase, the Veteran's lumbar spine disability has been manifested by limited motion, to include motion limited by pain, on forward flexion, and complaints of pain, weakness and fatigue; medical evidence does not reflect any separately compensable neurological manifestations of lumbar spine disability for which service connection has not already been established; or incapacitating episodes associated with the lumbar spine disability..

3.  Pertinent to the February 2008 claim for an increase, the Veteran's cardiac arrhythmia with premature ventricular contractions has been manifested by arrhythmia episodes causing dizziness, as well as dyspnea following a workload of greater than 7 METs but not greater than 10 METs; there is no evidence of workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; or any other evidence of abnormality on diagnostic testing.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

2.  The criteria for a rating in excess of 10 percent for service-connected cardiac arrhythmia with premature ventricular contractions are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, DC 7011 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a February 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for an increased rating for service-connected premature ventricular contractions and the lumbar spine disability, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2008 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the February 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The Board also points out that the October 2009 SOC set forth pertinent criteria for rating spine disability and heart disability (the timing and form of which suffices for Dingess/Hartman). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of the April 2008 and January 2012 VA examinations .  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through the notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A.  Back

Historically, the Veteran originally filed a claim for service connection for a back condition by way of a written statement received by VA in October 2003.  By a rating action of May 2004, the RO granted service connection for a back condition, and assigned an 20 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237, effective October 17, 2003.  While the Veteran appealed a portion of this rating decision, he did not challenge the initial rating assigned for the back.  In February 2008, the Veteran submitted a statement raising a claim for an increased rating.  In a rating action of May 2008, the Veteran's rating for his back condition was again continued at 20 percent under DC 5010-5237.  The Veteran filed an NOD as to the May 2008 rating decision in October 2008, and perfected the appeal following the October 2009 SOC.  

Effective September 26, 2003, the criteria for rating disabilities of the spine were revised.  See 68 Fed. Reg. 51454 -51458 (Aug. 27, 2003).  As the present appeal arises from the Veteran's February 2008 claim, only these revised criteria are applicable in the Veteran's appeal.

The Board again notes that the Veteran's back rating is assigned under DC 5010-5237, referencing diagnostic codes for traumatic arthritis (DC 5010), (historically) rated on the basis of limitation of motion for the part involved), as well as lumbosacral strain (DC 5237), which is rated pursuant to a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. §§ 4.20, 4.27. 

The General Rating Formula provides for assignment of a rating of 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

As a point of reference, the Board notes that standard or normal ranges of thoracolumbar spine motion are as follows:  forward flexion, from 0 to 90 degrees; extension, from 0 to 30 degrees; right and left lateral flexion, each, from 0 to 30 degrees; and right and left lateral rotation, each, from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V. 

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  

Further, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for spine disability. 

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability of the lumbar spine is not warranted at any point pertinent to the current claim for increase.  

On VA examination in April 2008, the Veteran reported progressively worsening pain, with weakness in his left leg and pain radiating down the posterior leg.  The back pain was described as a dull constant pain.  He reported flare-ups twice per month that last three to four days and slow the Veteran down.  On physical examination, forward flexion was noted at 0 to 90 degrees with mild pain at the extremes of motion.  No pain, fatigue, weakness, lack of endurance or incoordination was reported with repetitive motion.  And, physical examination revealed tenderness to palpation over the lumbar spine and left paraspinal muscles.  There were no postural abnormalities and no fixed deformity (ankylosis).  Sensory examination was also noted as normal.  An x-ray performed in conjunction with the examination revealed scoliosis, but not spondylolisthesis or spondylolysis.  No definite degenerative change was seen.  The examiner diagnosed mild lumbar degenerative joint disease with mild scoliosis, and noted "radiculopathy type symptoms."

In October 2008, the Veteran submitted a statement in which he described his pain as increasing, and his level of work performance as decreasing.  He reported that he required additional time to do things, and that his condition was worsening.  On his December 2009 VA Form 9, the Veteran again reported feeling that the level of pain he endures is not adequately represented by the rating assigned.

An April 2010 MRI of the lumbar spine revealed disk bulge and minimal bilateral foraminal narrowing at L4-5, and disc bulge at L5-S1.  The report also confirmed normal alignment, height and signal of the lumbar vertebra.  The visualized paravertebral soft tissues were noted as normal.

In January 2012, the Veteran underwent another VA examination of his lumbar spine.  The examiner noted a history of degenerative disc disease of the lumbar spine, referencing the results of the 2010 MRI.  At the time of examination, the Veteran reported daily pain, worse in the mornings.  The pain was noted as localized in the lower lumbar region at the L3-L5 area, sometimes radiating to the left hip and leg.  The Veteran responded in the affirmative when asked about flare-ups, but then reported daily, constant pain with increases on bending forward and backward and made no mention of flare-ups in particular.  Forward flexion was to 70 degrees, with pain beginning at 50 degrees.  Repetitive testing slightly further limited motion.  After three repetitions, forward flexion was able to be performed to 65 degrees.  Functional loss associated with the back disability was noted to be as less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing or weight bearing.  There was no localized tenderness or pain to palpation, and there was no guarding or muscle spasm.  Sensory examination of the lower leg was noted as normal.  The examiner assessed mild left lower extremity radiculopathy, manifested by tingling and numbness of the left leg.  No other neurological abnormalities were noted.

As noted above, under the General Rating Formula, the next higher, 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, however, there have been no such findings.  Clearly, the Veteran has been able to accomplish some degree of lumbar spine-albeit, limited-and there are no findings of ankylosis of any portion of the spine.  As for limited motion, on April 2008 VA examination, the Veteran's flexion of the thoracolumbar spine was limited to 90 degrees, with pain beginning at end of motion.  This is not limited to the extent required for a 40 percent rating.  While the range of motion was further limited by the time of the January 2012 VA examination to forward flexion to 70 degrees with pain at 50 degrees, there remains no evidence of flexion limited to 30 degrees, or less.  As such, there is no basis for a 40 percent rating under the General Rating Formula.

As indicated above, evaluation of the disability at issue must include consideration of functional loss due to pain and other factors, as mandated  by 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at  204-7.  (1995).  See also Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010) (holding that, when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue).  Moreover, pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point where pain begins.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Here, in addition to the points at which pain began on range of motion testing during each examination, as noted, the January 2012 examiner noted that repetitive motion further limited the Veteran's forward flexion to 65 degrees at the time of the January 2012 examination, with pain at 50 degrees on flexion.  The Board also is cognizant that the Veteran has complained of experiencing  fatigue and weakness in the back.  However, even considering such factors, the evidence simply does not reflect the level of disability required to meet the criteria for the next higher, 40 percent, rating under the General Rating Formula for Diseases and Injuries of the Spine at any pertinent point..  

Also, as noted above, Note (1) to the General Rating Formula requires that VA consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected degenerative changes of the lumbar spine with stenosis.  Here, the RO has already awarded service connection for radiculopathy of the left lower extremity associated with the service-connected lumbar spine condition, for which 10 percent rating has been assigned, effective January 18, 2012 (the date of the VA examination confirming the radiculopathy diagnosis).  However, the Veteran has not appealed the rating assigned for radiculopathy of the left lower extremity as a neurological manifestation of his service-connected low back disability, and the medical evidence does not support a finding that the Veteran has, or has had at any point pertinent to this appeal, any other separately ratable neurological manifestations(s) of his service-connected back disability.  Accordingly, Note (1) to the General Rating Formula provides no basis for higher rating at any point pertinent to this appeal.

The Board has also considered whether a higher rating is assignable under any other provision of  VA's rating schedule. Although, in this case, an actual diagnosis disc impairment of the lumbar spine has not been confirmed, given the "history" of degenerative disc disease noted by the January 2012 VA examiner, the Board has considered, alternatively, rating criteria specific to disc disease, or, intervertebral disc syndrome (IVDS). Under the Formula for Rating IVDS, the next higher, 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a prior 12-month period, and a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during a prior 12-month period.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.   

In this case, the Veteran periodically reported the need for bed rest, but the medical record is devoid of evidence showing that bed rest was prescribed by a physician at any time pertinent to the period under consideration.   The Board also finds it noteworthy that the Veteran has not asserted or even suggested that, at any time since the inception of this claim, he has required the extent of bed rest required for at least a 40 percent rating under this Formula.

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the disability at issue, pursuant to Hart, and that a rating in excess of 20 percent for service-connected lumbar spine disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against a rating in excess of 20 percent at point pertinent to the current claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Heart

Historically, by a rating action of May 2004, the RO denied the Veteran's claim for service connection for a heart condition.  The Veteran, in October 2004, filed a notice of disagreement (NOD) as to that denial.  By rating action of April 2005, the RO granted service connection for premature ventricular contractions, and assigned an initial 10 percent rating under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7011, effective October 17, 2003.  The 10 percent rating was continued by a rating action of November 2005.  The Veteran filed an NOD in April 2006, but the Veteran did not perfect the appeal following the August 2007 statement of the case (SOC).  In a statement received by VA on February 14, 2008, the Veteran requested an increased rating for his premature ventricular contractions.  In a rating action of May 2008, the RO again denied an increased rating.  The Veteran filed an NOD in October 2008 and later perfected this appeal.

Under Diagnostic Code 7011, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalent units (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  DC 7011 further provides that a 100 percent rating is warranted for sustained ventricular arrhythmias for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia; or for an indefinite period from date of hospital admission for ventricular aneurysmectomy; or with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 4.104, Diagnostic Code 7011. 

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected premature ventricular contractions is not warranted at any point pertinent to this appeal. 

The Veteran's outpatient records, including those dated within one year of his February 2008 claim, do not show treatment related to the Veteran's premature ventricular contractions.  In May 2007, he was seen for a blood pressure check, but no other issues related to his heart were noted.  Shortly after filing his claim, the Veteran was scheduled for a VA examination, for which he is noted to have failed to report.  He later notified VA that he never received notification of this examination.  May 2009 clinical notes show symptoms related to the Veteran's high blood pressure, but make no mention of any other cardiac issues.

Subsequently, the RO scheduled the Veteran for another VA heart examination, which was conducted in January 2012. At that time, the examiner assessed cardiac arrhythmia with premature ventricular contractions.  The Veteran reported that his symptoms were similar to those in the past, including the feeling of skipped heartbeats, with associated chest pain, shortness of breath, and anxious feelings during the episodes.  These episodes were reported to occur once or twice a week and to last for about six minutes.  The examiner noted that there was no history or current evidence of heart attack, myocaridal infarction, congestive heart failure, heart valve conditions, ischemic heart disease, or infectious heart conditions, but the history of hypertension was noted.  The examiner also noted that the medication was not required for control of the Veteran's heart disorder. The examiner also reported, and the evidence in the claims file confirms, that the Veteran has not been hospitalized for a heart condition.  As to physical examination, the examiner referred to a 2001 exercise stress test and noted that the results were "negative."  At the time of the 2012 examination, interview-based METs test was conducted.  The results show that dyspnea was experienced at greater than 7 METs, but less than 10 METs.  Multi Gated Acquisition Scan (MUGA) was also administered and the results were normal.  The study demonstrate normal size of the left ventricle, with no wall motion abnormalities, and a left ventricular ejection fraction of 80%, with a notation that above 50% is normal.  The right ventricle was also found to be normal in size and wall motion.  The examiner went on to describe the functional effect of the Veteran's arrhythmia episodes as including momentary dizziness and sweating during the episodes, as well as ongoing worry and anxiety about his heart condition.

Based upon the foregoing evidence, the Board finds that a rating higher than 10 percent is not warranted at any time pertinent to the  appeal.  VA outpatient records do not reflect that cardiac treatment has been required at any pertinent point. Moreover, on examination, there has been  no evidence of workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  In fact, the diagnostic testing chosen by the examiner was the MUGA test, and it yielded normal results.  Hence, the evidence does not show that a 30 percent rating is warranted under  DC 7011.  As the criteria for the next higher, 30 percent, rating are not met, it logically follows that the criteria for a higher, 60 or 100 percent rating are likewise not met. 

The Board has also considered whether any other potentially applicable diagnostic code provides a basis for higher rating in this case.  It is noted that the clinical records show that the Veteran has hypertension, but this condition is not service-connected, so analysis of the claim under DC 7007 is not warranted.  Valvular heart disease, endocarditis, pericarditis, pericardial adhesions, arteriosclerotic heart disease, myocardial infarction, atrioventricular block, heart valve replacement, coronary bypass, and cardiomyopathy are rated under DCs 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7015, 7016, 7017 and 7020, respectively; however, the criteria for the next higher, 30 percent rating are the same as under DC 7011.  Also, the evidence does not show that the Veteran has experienced any of these cardiac manifestations of his service-connected disability.  

Supraventricular arrhythmias are rated under DC 2010.  For a 30 percent rating under this criteria, the evidence must show paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  The only documentation of use of a Holter monitor in this case was dated in June 2004, years prior to the period pertinent to this appeal, and, at that time, the Veteran did not have ventricular tachycardia and no supraventricular runs.  In fact, the Veteran's heart was noted to have predominantly normal sinus rhythm, although some premature ventricular contractions were noted.  Thus, DC 2010 likewise provides no basis for a higher rating.

Further, absent evidence of syphilitic heart disease, hyperthyroid heart disease, cardiac pacemaker or transplant, evaluation of this disability under any other diagnostic code pertaining to diseases of the heart is not appropriate.  See 38 C.F.R. 4.104, DCs 7000-7017. 

C.  Both Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the February 2008 claim for increase has either the Veteran's service-connected lumbar spine disability or his service-connected cardiac arrhythmia with premature ventricular contractions, been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 321 (cited in the October 2009 SOC). 
 
The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun. 

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  While the record suggests that the Veteran's work life is affected by the disabilities under consideration , such is contemplated in each assigned rating., and there simply is no medical suggestion that the applicable rating criteria fail to adequately address either disability.  

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral or remand for extra-schedular consideration is not warranted for either claim on appeal.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of either disability, pursuant to Hart, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any rating higher than that presently assigned for either disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 20 percent for service-connected lumbar spine disability is denied.

A rating in excess of 10 percent for service-connected cardiac arrhythmia with premature ventricular contractions is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


